 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    GRAY EAGLE TRUST,                                        Case No. 2:17-cv-00579-RFB-GWF
 8                                           Plaintiff,
              v.                                                            ORDER
 9
      SUSAN LOUISE HANNAFORD, et al.,
10
                                          Defendants.
11

12          This matter is before the Court on the parties’ Stipulation to Vacate Judicial Settlement
13   Conference (ECF No. 24), filed on March 19, 2019.
14          On March 21, 2019, the Court granted the parties’ Stipulation to Vacate Judicial Settlement
15   Conference. See ECF No. 25. The parties represent that they reached a settlement in principle
16   but anticipate that it will take 90 to 120 days to finalize the settlement agreement, perform the
17   material terms under the settlement agreement, and file dismissal documents. The parties are
18   instructed to file a status report no later than April 5, 2019 to inform the Court why the parties
19   need 90 to 120 days to finalize settlement and dismissal of this case. The parties may file the status
20   report under seal if needed. Accordingly,
21          IT IS HEREBY ORDERED that the parties shall file a status report no later than April
22   5, 2019 informing the Court why the parties need 90 to 120 days to finalize settlement and
23   dismissal of this case.
24          Dated this 22nd day of March, 2019.
25

26
                                                              GEORGE FOLEY, JR.
27                                                            UNITED STATES MAGISTRATE JUDGE
28
                                                          1
